 In the Matter ofENTERPRISE .WHEEL, &CARCORPORATIONandINTER-NATIONAL ASSOCIATION OF MACHINISTS, AFLCase No. R-4999.-Decided March 26, 1943Jurisdiction:automotive equipment manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord the union recognition because of its defeat in a consent electionconducted less than a year prior to its present request; consent election con-ducted eight months prior to present decision, in which no representative wasselected,,heldno bar ; election necessary.Unit Appropriate for CollectiveBargaining:production, maintenance, and tech-nical employees, excluding office, clerical, and supervisory employees; agree-ment as to.Mr. Leonard R. Hall,of Bristol, Va., for the Company.Mr. C. C. Cochran,of Bristol, Va., for the I. A. M.Mr. Marvin C. l%Vahl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machinists,AFL, herein called the I. A. M., alleging that a question affecting com-merce had arisen concerning the representation of employees of Enter-priseWheel & Car Corporation,Bristol, Virginia,herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice beforeAnthonyE. Molina, Trial Ex-aminer.Said hearing was held at Bristol,Virginia,on March 12,1943.The Company and theI.A. M. appeared,participated, andwere afforded full opportunity to be heard, to examine and cross-exam-ine witnesses,and to introduce evidence bearing on the issues.TheTrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case,the Board makes.the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYEnterpriseWheel & Car Corporation is a Virginia corporation,engaged at Bristol, Virginia, in the manufacture, sale, and distribu-48 N. L. R. 13, No. 79.644 WHEEL. & CAR CORPORATION645tion of mine cars, truck trailers, and ship parts.The Company'sprincipal raw materials are steel, and steel products, having an annualpurchase value of approximately $1,000,000; 95 percent of said rawmaterials is shipped, to the Company from, .points outside Virginia.to approximately $2,000,000; 90 percent of said products is shippedto points outside Virginia.IT.TI-IE, ORGANIZATION INVOLVEDInternationalAssociation ofMachinists is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIt was stipulated at the hearing that- on or about February 15, 1943,the Company refused to recognize the I. A. M. as the exclusive bar-gaining representative of` the employees covered by the petition onthe ground that the I. A. M. was defeated in a consent election heldinAugust 1942.1At the hearing, the Company contended that theBoard should not direct an election at this time because an electionhad been held within the past year.,A statement of the Regional Director introduced into evidence anda statement by the Trial Examiner at the hearing indicate that theI.A. M. represents a majority of the employees in the unit herein-after found appropriate .2All of these cards are dated subsequent tothe election of August. 1942.Since no collective bargaining repre-sentative was chosen as a result of that election, and in view of thefact that a majority of the Company's employees in the appropriateunit appear to have indicated since that election a desire for repre-sentation by the I. A. M., ive believe that the policies of the Act willbest-be effectuated by conducting an election on the present petition.3We find that a question affecting connnerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6), and (7) of the Act.1As a result of the petition filed inMatter of Enterpi ise Wheel d Car CorpandInter-nationalAssn of Machinists(Case No. V-R-1083), a consent election was conducted by theBoard on August 7, 1942The Regional Director reported that in that election 252 ballotswere cast,of which 114 were for,and 138 against, the I. A. M2The Regional Director stated that the I. A M submitted 185 authorization cards, allbearing apparently genuine signaturesAll of the cards were dated in February 1943,except one,which-was dated in January 1943While the Company refused to submit tothe Regional Director a copy of its current pay roll in order to permit a check of the author-ization cards,it appears by stipulation at the hearing that 350 pei sons are employed in theunit hereinafter found to be appropriateThe Trial Examiner stated that the I A M.submitted to hum 36 additional authorization cards, 9 of which were dated in February 1943,and 27 in March 1943, and all of said cards bore signatures which appeared to be genuine.3 SeeMatter of Detroit Nut CompanyandLocal 174,United Automobile,Aircraft t Agri-cultural Implement Woikers of America,C I.0., 39 N L. R B. 739, and cases therein citedI 646DECISIONS OF NATIONAL LAB-OR RELATIONS BOARDIV.THE APPROPRIATE UNITThe parties agree, and' we find, that all production, maintenance,and technical employees, excluding office, 'clerical, and supervisoryemployees, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved' by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of our Direction of Election, subjectto the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it is'herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Enterprise Wheel& Car Corporation, Bristol, Virginia, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fifth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among all em-ployees of the Company within the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during such pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby International Association of Machinists, AFL, for the purposes ofcollective bargaining.